Citation Nr: 1706245	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  08-22 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), in excess of 50 percent prior to April 16, 2015, and in excess of 70 percent as of April 16, 2015. 

2.  Entitlement to an earlier effective date for service connection for ischemic heart disease (IHD), with coronary artery disease, prior to December 26, 2012. 
 

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney  




ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1969.  The Veteran died in September 2015.  The claimant is the surviving spouse who was substituted to continue the appeals. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions from August 2007 and December 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In October 2011, the Board granted the Veteran's claim for an increased rating of 50 percent for PTSD.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims, and the Board decision was vacated and remanded following a September 2013 Court Memorandum Decision.  The claim was remanded by the Board in March 2014 for further development in accordance with the directives outlined in the Court Memorandum Decision.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD was productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, manifested by reported sleep disturbance; hypervigilance; nightmares; depressed and mood; irritability; panic attacks; memory/concentration impairment; and, a Global Assessment of Functioning (GAF) score of, at worse, 42.

2.  The Veteran filed his original claim for service connection for IHD on December 17, 2013.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating or 70 percent, but not higher for PTSD, prior to April 16, 2015, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating in excess of 70 percent for PTSD, from April 16, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for an earlier effective date than December 17, 2013, for service connection for IHD have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was properly notified by letter from VA.

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, once service connection for PTSD was granted and a disability rating and effective date was assigned, further notice was no longer required.

VA has obtained service medical records, VA treatment records, a VA examination report, assisted the appellant in obtaining evidence, and allowed the appellant the opportunity to present testimony, statements, and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the Board finds that the appellant is not prejudiced by a decision at this time.

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Different ratings may be assigned for separate periods of time if distinct periods are shown by the competent evidence of record during the pendency of the appeal that warrants different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another provided that VA offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429 (1995).

Diagnostic Code 9411 is used to rate PTSD and applies the General Rating Formula for Mental Disorders.  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2016).  The regulation has been changed to incorporate the current DSM, the DSM-5.  However, that change does not apply to this claim, which was pending at the time of the change.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual. This case involves assignment of GAF scores and those assignments are relevant to the Veteran's level of impairment due to his PTSD.

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61 to 70 indicates some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41 to 50 indicates there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.

The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment).




PTSD 

The claimant seeks entitlement to a higher rating than the 50 percent rating currently assigned for PTSD prior to April 16, 2015, and higher than 70 percent as of April 16, 2015.  The Board finds that an assessment of the relevant medical evidence of record shows that the Veteran's PTSD condition, for the entire claims period, and prior to his death, has been consistent in both the frequency and severity of symptoms for both PTSD and depression.  Therefore, the Board finds that for the entire appeal period the Veteran's psychiatric symptoms have combines to be productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, which, like the later period of this claim, warrants a higher 70 percent rating, but not higher.  Therefore, the claim for an increased rating for the period prior to April 16, 2015, must be granted. 

The Board finds that, an exhaustive review of the voluminous amounts of medical records for PTSD shows that the Veteran's PTSD symptoms were at a fairly consistent level since service connection was established.  Throughout the entire claims period, the Veteran's PTSD and depression generally manifested symptoms of depressed mood, sleep disturbance, anxiety, and panic attacks, with some memory and concentration impairment.  The Veteran tended to isolate himself, although some measured social contact was noted on examinations.  Psychiatric examiners, both private physician and VA psychologists, on three separate occasions have expressly noted that remissions of symptoms were of little effect throughout the period. 

The Board highlights the following medical evidence of record, a September 2006 VA outpatient treatment note indicates that the Veteran sought mental health urgent care.  The Veteran reported symptoms of depression, fatigue, irritability, difficulty sleeping, and difficulty with concentration.  The diagnosis was probable PTSD.  

In January 2007, a VA mental health intake and assessment of the Veteran was conducted in conjunction with his request for treatment.  He reported symptoms which included anxiety, nightmares, difficulty sleeping, flashbacks, difficulty with focus and attention, and difficulty with crowds of people.  He indicated no prior mental health treatment.  He reported that he lived in a remote area and that he was retired after a career as a firefighter.  The Veteran was alert, attentive, and oriented.  His speech was normal and language was intact.  Affect and mood were congruent.  Thought processes were normal and coherent, with no evidence of hallucinations, delusions, or other unusual thought content.  Insight and judgment were good and memory was intact.  The diagnosis was dysthymia and PTSD and a Global Assessment of Functioning (GAF) scale score of 48 was assigned.  

VA mental health outpatient treatment record from March and July 2007 indicated symptoms of flashbacks, anxiety, nightmares, and difficulty with concentration.  The medical care provider noted symptoms of depression and blunted affect.  The Veteran was alert, oriented, and cooperative.  The Veteran reported very specifically that the sound of helicopters caused him to have flashbacks and panic symptoms.  He reported being somewhat reclusive.  His usual activities included upkeep of his home and property and being an avid reader.

VA mental health outpatient treatment records dated in August 2007, October 2008, September 2008, and February 2009 show continued treatment of PTSD symptoms that were consistent with those noted previously.  Manifestations such as flashback, anxiety, night mares, and concentration were all noted.  The Veteran additionally was noted to have had fine judgment with no indication of suicidal or homicidal ideations.  Discrete exacerbations of symptoms of panic attacks and anxiety were noted upon the experiencing of specific environmental stressors which reminded him of experiences in Vietnam.  Again the specific stressor indicated was the sound of helicopters.  

VA mental health outpatient treatment records dated in March, April, and November 2009 show generally stable symptoms of PTSD with treatment and mediation.  Generally, those records show that the Veteran's PTSD symptoms were consistent, if not identical to those note prior medical records, to include flashbacks, anxiety, difficulty focusing, night mares, sleep issues, and isolative tendencies.  Increased symptoms of depression were present and noted to be secondary to the current life stressor of the recent suicide of the Veteran's daughter.  The diagnosis of bereavement was present and the primary diagnosis being listed before PTSD on those treatment records.  The medical professional noted that the Veteran was fully cooperative and fully oriented, with memory intact, and with no hallucinations.

In July 2007 a VA psychiatric examination of the Veteran was conducted.  He reported his usual daily activity of working around the home, and maintaining his property.  He reported visiting a neighbor on a regular basis and being a volunteer driver at the local senior center on a weekly basis.  He reported symptoms which included anxiety, nightmares, difficulty sleeping, flashbacks, difficulty with focus and attention, and difficulty with crowds of people.  He again reported that hearing helicopters or low flying aircraft triggered panic attack symptoms.  Mental status examination found that he was cooperative and polite.  Affect was depressed and restricted and mood was primarily down.  Memory and concentration were only fair.  There was no evidence of disruption of thought processes, psychotic symptoms, delusions, or hallucinations.  The diagnosis was PTSD and a GAF score of 54 was assigned.  

The examiner stated that the Veteran was able to maintain the activities of daily living.  Some impairment of short-term memory and concentration was indicated.  Social functioning was impaired by a high anxiety level and a general tendency to isolate himself.  The examiner indicated that the Veteran should be expected to have occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.  He was generally satisfactory functioning.  The examiner noted the onset of symptoms of anxiety and depression were triggered by specific reminders of Vietnam.  

In January 2014, the Veteran provided VA with another psychiatric examination conducted by Dr. M. S., a private treating psychologist.  The examination report noted many of the same symptoms identified throughout the Veteran's record, to include depressed mood, poor concentration, and issues with memory and attention.  Additionally, the examiner noted that the Veteran had hyperarousal, avoidance, sleep issues, and isolation.  Dr. M. S. ultimately concluded that based on the Veteran's symptoms and considering totality of both the psychiatric history and the current secluded living situation, that the Veteran's PTSD was productive of severe impairment to functioning, to include deficiencies in areas such as work, family relations, thinking, and mood.  The examiner thoroughly explained that while the Veteran's array of symptoms may not rise to the level to be considered severe on its own, when considering the fact that the Veteran has been essentially living in isolation, or "off the grid," without nearly any contact with others, except his wife, the condition must be considered severe in impacting his ability to function.  Dr. M. S. ultimately assigned a GAF score of 42, noting severe symptoms associated with PTSD and depression. 

The Board notes that a 70 percent rating is assigned for conditions that are productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Under those criteria, consideration is given to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  However, those symptoms are not an exclusive list and the focus is on the levels of social and occupational impairment caused by the psychiatric symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board finds that a 70 percent rating is warranted for the Veteran's PTSD for the entire appeal period, to include prior to April 16, 2015.  The Board finds that while not all the symptoms for a 70 percent rating have been fulfilled, that is not necessary to warrant the higher rating.  The symptoms listed in the criteria act more as examples, than an exhaustive list of requisite manifestations of a psychiatric disability.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Princzi, 16 Vet.App. 436 (2002). 

The Board notes that psychiatric professionals have evaluated the totally of the Veteran's PTSD and depression for the appeal period, in a July 2007 VA examination and a January 2014 private examination.  While the examinations were nearly a decade apart, the Veteran's symptoms had changed very little, if any, during that period.  Both examinations found nearly identical symptoms such as irritability, anxiety, depressed mood, sleep disturbance with nightmares, some difficulties with concentration and memory, and isolative behavior.  Neither examination noted any issues with personal hygiene, speech, orientation, thought process, or suicidal or homicidal ideation.  However, in concluding, the VA examiner noted only a moderate condition, with a GAF of 54, and the private examiner noted a more severe condition, with a GAF of only 42.

The Board finds both examinations to be equally probative, and as further review of the remaining VA medical records reveal no additional evidence of increase or decrease in symptoms, and that the evidence is in relative equipoise.  The Board finds both examinations well-reasoned with comprehensive understanding of the Veteran's medical condition at the time, and both reports demonstrate knowledge of the Veteran psychiatric history.  Therefore, as the evidence is in equipoise, the Board finds that the latter private examination by Dr. M. S., which found the Veteran's condition to more approximate occupational and social impairment with deficiencies in areas such as work, family relations, thinking, and mood, to be most in the Veteran's favor, and therefore, a higher 70 percent rating is warranted.  38 C.F.R. § 4.7 (2016).

The Board notes as of April 16, 2015, the Veteran had already been awarded a 70 percent rating based on the same array of symptoms.  Again, a review of the April 2015 VA psychiatric examination demonstrates a nearly identical set of symptoms both in scale and scope.  Therefore, the Board finds that parity for the two staged period has also been considered as the VA had already previously found that similar symptoms warranted a higher 70 percent rating. 

Finally, the Board finds that a higher 100 percent rating for PTSD is not warranted.  Specifically, there is no evidence that the Veteran had total occupational and social impairment due to PTSD or depression.  There is no indication that the psychiatric disability was so severe that he could not maintain his personal hygiene, caused harm to others or himself, or lost orientation of time and space.  The Board notes that throughout the entire claims period, the Veteran was noted to have had some hobbies to include attending church groups, visiting a disabled friend, maintaining a relationship with his wife and family, and attending treatment sessions when needed.  VA treatment records have always demonstrated that the Veteran was appropriately dressed, was oriented to time and place, with normal speech, and was cooperative.  

At an April 2015 VA psychiatric examination to assess the severity of the psychiatric disability, the Veteran reported many of the same symptoms, consistent with those exemplified throughout the claims period, to include nightmares, anxiety, irritability, hypervigilance, startled response, impaired concentration and memory, and social isolation.  The VA examiner noted that the Veteran was cooperative, displayed normal speech, appropriately groomed, and maintain good personal hygiene.  Finally, the examiner concluded that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity, and assigned a GAF score of 51.   

When all of the medical evidence is reviewed, the evidence shows that the Veteran's PTSD is manifested by sleep disturbance, nightmares, depressed mood, anxious mood, irritable affect, panic attacks, and a GAF score ranging from to 42 to 54.  Even considering the totality of the Veteran's medical records and claims, the functional impairment of the psychiatric disability does not amount to more nearly approximating a total occupational and social impairment.  Therefore, the Board finds that a 100 percent rating was not warranted. 

Consequently, as the preponderance of the evidence is against the claim for a higher 100 percent rating for PTSD, for the entire appeal period, the claim for increased rating must be denied for the period from April 16, 2015.  However, a higher 70 percent rating, for the appeal period prior to April 15, 2015, must be granted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

Consideration has been given regarding whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service.  An extra-schedular rating is warranted where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service- connected disability.  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111,116 (2008).

The Board finds that the schedular rating is adequate as the diagnostic criteria adequately address the severity and symptomatology of the Veteran's service-connected PTSD.  Higher schedular evaluations are available upon a showing of additional symptomatology.  The schedular criteria for the rating of psychiatric disabilities under the general rating formula for mental disorders specifically contemplate occupational impairment to employment.  There is no evidence of hospitalization for the service-connected PTSD.  There is no credible evidence that service-connected psychiatric disability alone resulted in any interference with employment.  The Veteran was able to maintain full, and long-term employment, and retired after a 20 year career.  The rating assigned considered all psychiatric symptoms causing psychiatric impairment.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Effective Date

The appellant contends that an earlier effective date is warranted for service connection for IHD.

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016). 

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a)-(b)(1) (West 2014); 38 C.F.R. § 3.400 (b)(2) (2016). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2016).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, the duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2016).

The Veteran's claim for service connection for IHD was granted pursuant a liberalizing law.  Effective August 31, 2010, VA added ischemic heart disease to the list of presumptive diseases associated with herbicide exposure.  75 Fed. Reg. 53,216 (Aug. 31, 2010); 38 C.F.R. § 3.309 (e) (2011). 

It was noted in the Federal Register that VA may pay benefits for periods prior to the effective date in certain circumstances which are set forth in detail in 38 C.F.R. § 3.816 (c) and (d), which implement a stipulation and various court orders in the class action litigation.  75 Fed. Reg. 53,216 (Aug. 31, 2010).  The Board notes that 38 C.F.R. § 3.816 was revised to include ischemic heart disease as a covered herbicide disease.  78 Fed. Reg. 54,766 (Sept. 6, 2013).

Under 38 C.F.R. § 3.816 (c), the effective date of an award will be:  (1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section. A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  (2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section. A claim will be considered a claim for compensation for a particular covered herbicide disease if:  (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  (3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  (4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

In this case, VA did not deny a claim for service connection for ischemic heart disease between September 25, 1985, and May 3, 1989.  The Veteran does not contend otherwise.  Thus, an earlier effective date is not warranted under 38 C.F.R. § 3.816(c)(1).

VA received the Veteran's original claim for service connection for heart disease on December 17, 2013.  The effective date for the regulation that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides is August 31, 2010.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  Thus, the Veteran's claim was received after the IHD was recognized as a presumptive disease in 2010.  Therefore, the Veteran's claim received the full presumptive evaluation of all currently applicable laws, to include exposure to herbicides.  While the record shows that the Veteran has had a heart disability since as early as 1991, prior to the effective date of the current law, the Veteran did not file a claim for service connection for any heart disability until December 17, 2013.  Therefore, the Board finds no earlier effective date is warranted, based on the initial claim for service connection received on December 17, 2013.  38 C.F.R. § 3.816 (2016).

A review of the record shows no evidence of a claim of record, either formal or informal, for service connection for IHD, prior to the initial claim in December 2013.  While the medical evidence of record, prior to December 2013, notes a heart disability, that record cannot be construed as an informal claim for service connection.  That interpretation of VA law, as suggested by the Veteran's representative, would fundamentally frustrate any requirement for formal claims, and vitiate any concept of a structured claim process.  The Board does not find that the mere existence of medical evidence of IHD to amount to a type of claim for service connection, especially since that condition cannot be argued to be part of any of the Veteran's other claims, to include PTSD.  The mere existence of a disability does not constitute a claim of service connection for that disability.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v West, 12 Vet App 32 (1998); Talbert v Brown 7 Vet App 352 (1995).  The Board finds that the intention to raise a claim for service connection for any heart disability was expressed to VA prior to December 17, 2013.

Therefore, the Board finds that the Veteran did not submit a claim of entitlement to service connection for IHD prior to the original claim for service connection which was received on December 17, 2013.  More specifically, the Board finds that a claim of entitlement to service connection for IHD was not pending before VA on May 3, 1989, and no claim was received between that date and December 17, 2013.  38 C.F.R. § 3.816 (c)(2).

The Board acknowledges that, as the Veteran's condition existed prior to the initial claim, an effective date of a year prior to the date of the initial claim, or an effective date of December 17, 2012, was warranted under 38 C.F.R. § 3.816 (c)(3).  That effective date has already been assigned.

In conclusion, the Board finds that an effective date prior to December 17, 2012, for service connection for IHD is not warranted.  The Board finds that the preponderance of the evidence is against the assignment of any earlier effective date and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an increased rating of 70 percent, but not higher, for PTSD, prior to April 16, 2015, is granted. 

Entitlement to a rating in excess of 70 percent, for PTSD, as of April 16, 2015, is denied. 

Entitlement to an earlier effective date prior to December 17, 2012, for service connection for IHD is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


